DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
Claim 1-5 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haylock et al. (US2016/0053786) in view of Kamal et al. (US 9638236).
	Haylock et al. teach ;Regarding claim 1, Haylock et al. disclose: Regarding claim 1, a fastener (10) comprising: an elongated body (12) having a first end and a second end opposite the first end (Fig. 1); a head having a first surface (top of the head) and a second surface (30) opposite the first surface, wherein the first end of the elongated body is coupled to the second surface of the head, and wherein a diameter of the head is greater than a diameter of the elongated body (Fig. 1); a sleeve (14) positioned over at least a portion of the elongated body and the second surface of the head (Figs 1 and 2); and a plurality of textured elements positioned on an exterior surface of the sleeve ([0025]). 
Haylock et al. fail to teach only along a portion of the sleeve adjacent the second surface of the head are textured. 
Kamal et al. teach only along a portion of the sleeve adjacent the second surface of the head are textured (Col. 4, lines 62-63). 

Regarding claim 12, Haylock et al. discloses at least a portion of the elongated body includes a plurality of threads (38) defined by a plurality of crests and a plurality of roots (Fig. 2).
Regarding claim 13, Haylock met discloses the second surface (300 of the head tapers from the first surface of the head to the first end of the elongated body (Fig. 1).
Regarding claim 14, Haylock et al. discloses the fastener comprises a one sided fastener (Fig. 1).
Regarding claims 2-5 and 7-11, Haylock et al. is silent on the textured elements comprise a straight line pattern, a diagonal line pattern, a sinusoidal line pattern and a waffle pattern, parallel to one another and plurality of protrusions extending outward from the exterior surface of the sleeve, design of groove, and design of protrusions ranges. But these are considered a matter of design choice.

Claims 15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haylock et al. (US2016/0053786) in view of Kamal et al. (US 9638236).
Regarding claim 15, Haylock et al. disclose a method of manufacturing a fastener, the method comprising: forming an elongated body having a first end and a second end opposite the first end; forming a head having a first surface and a second surface opposite the first surface, wherein the first end of the elongated body is coupled to the second surface of the head, and wherein a diameter of the head is greater than a diameter of the elongated body; forming a sleeve positioned over at least a portion of the elongated body and the second surface of the head; and forming a plurality of 
Haylock et al. fail to teach texturing only along portion of the sleeve adjacent the second surface of the head
Kamal et al. teaches texturing only along portion of the sleeve adjacent the second surface of the head (Col. 4, lines 62-63).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  texturing only along portion of the sleeve adjacent the second surface of the head, as taught by Kamal  et al. al on the fastener of Haylock et al. so as to the textured pin member excavate excess entrapped sealant during installation of the fastener, while bringing fastener in intimate contact with the structure. 
Regarding claim 16 and 17, the method steps of forming textured element on the exterior surface of the sleeve are well-known in the art
Regarding claim 18, Haylock et al. discloses forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises laser engraving or texturing the plurality of textured elements ([0027]).
Regarding claim 21, Haylock et al. teach the sleeve (14) is positioned over the elongated body extending from the second end of the elongated body to the first end of the elongated body and extending from the first end of the elongated body over the second surface of the head and up to the first surface of the head (Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4546.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C HONG/               Primary Examiner, Art Unit 3726